Citation Nr: 0033112	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  97-17 529A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office
in Columbia, South Carolina


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided during hospitalization 
at University of Pittsburgh Medical Center Presbyterian 
Hospital from December 30, 1995 to January 5, 1996.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1996 decision letter of the 
Department of Veterans Affairs (VA) Medical Center in 
Pittsburgh, Pennsylvania, which denied the issue on appeal on 
the basis that the veteran was not treated for a service-
connected disability.  The appeal was received from the VA 
Regional Office (RO) in Columbia, South Carolina.  In June 
1997 and May 1998, the veteran's claim was also denied on the 
basis that VA facilities were available to treat the veteran 
during the time period in question.  


REMAND

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public hospital not operated by VA, or of any medical 
services not previously authorized, including transportation 
(except prosthetic appliances, similar devices, and repairs), 
may be paid under the following circumstances: (a)  For 
veterans with service-connected disabilities.  Care or 
services not previously authorized were rendered to a veteran 
in need of such care or services: (1) for an adjudicated 
service-connected disability; (2) for nonservice-connected 
disabilities associated with and held to be aggravating an 
adjudicated service-connected disability; (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (4) 
for any illness, injury or dental condition in the case of a 
veteran who is participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is medically determined to 
be in need of hospital care or medical services for any of 
the reasons enumerated in § 17.48(j); and (b)  In a medical 
emergency.  Care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, and (c)  When 
Federal facilities are unavailable.  VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 C.F.R. § 17.120 (2000).

Therefore, in order for the criteria set forth above to be 
satisfied, the veteran must provide: (1) evidence that the 
treatment was for a service-connected disability, (2) 
evidence that the treatment was for a medical emergency, and 
(3) evidence that federal facilities were unavailable.  38 
C.F.R. § 17.120 (2000).

The veteran has claimed entitlement to payment or 
reimbursement of unauthorized medical expenses incurred 
during hospitalization at University of Pittsburgh Medical 
Center Presbyterian Hospital from December 30, 1995 to 
January 5, 1996.

According to the supplemental statements of the case, and as 
supported by the record, the veteran was in fact treated, in 
part, for his service-connected hip disability.  Therefore, 
the first criterion is met, but the other two criteria must 
also be satisfied.  

In this regard, the Board notes that the veteran's claim for 
reimbursement of the expenses in question was initially 
denied on the basis that the veteran was not treated for a 
service-connected disability.  As noted above, the veteran 
was actually treated in part for a service-connected 
disability.  However, in a June 1997 supplemental statement 
of the case, it was indicated that the veteran's claim was 
also denied on the basis that VA facilities were available to 
treat the veteran during the time period in question.  In a 
subsequent May 1998 supplemental statement of the case, it 
was noted that the veteran's claim was referred to the VA Fee 
Physician for review and reconsideration, however, this 
physician determined that VA facilities were available to 
treat the veteran during the time period in question.  This 
determination is not of record.  In fact, the Board notes 
that the entire Medical Administration Service (MAS) folder 
is not of record.  In pertinent part, associated with the 
veteran's claims file, are copies of the relevant medical 
records, the December 1996 decision letter, the May 1997 
statement of the case, the June 1997 and May 1998 
supplemental statements of the case, the June 1997 
substantive appeal, a letter from the veteran's sister, and 
correspondence from the veteran's representative.  A copy of 
the notice of disagreement is not of record.  

The Board notes that in order for the veteran's claim to be 
properly considered, the RO should contact the VA Medical 
Center in Pittsburgh, Pennsylvania.  It should be requested 
that this facility provide the veteran's MAS file for 
appellate review.  In addition, it does not appear that the 
veteran has provided any contentions regarding the second 
reason for the denial of his claim.  Since this matter is 
being remanded, the RO should provide the veteran with the 
opportunity to submit argument and evidence regarding the 
second and third criteria under 38 C.F.R. § 17.120.  The law 
requires full compliance with all orders in this remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the VA Medical 
Center in Pittsburgh, Pennsylvania.  It 
should be requested that this facility 
provide the veteran's MAS file for 
appellate review.  The RO should ensure 
that the veteran's notice of disagreement 
and the VA Fee physician's determination, 
as noted above, are contained therein.

2.  The RO should provide the veteran 
with the opportunity to submit argument 
and evidence regarding the second and 
third criteria under 38 C.F.R. § 17.120.  
Thereafter, the veteran's claim of 
entitlement to payment or reimbursement 
of the cost of unauthorized medical 
services provided during hospitalization 
at University of Pittsburgh Medical 
Center Presbyterian Hospital from 
December 30, 1995 to January 5, 1996 
should be readjudicated.

3.  If the action taken is adverse to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



